Citation Nr: 0114165	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 2, 
1995, for the grant of service connection for schizophrenia, 
chronic, paranoid type.

2.  Entitlement to an effective date earlier than June 2, 
1995, for the assignment of a 100 percent rating for 
schizophrenia, chronic, paranoid type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto, Rico.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran originally sought entitlement to service 
connection for a nervous disorder in May 1975.  His claim was 
denied in August 1975, with notice provided in September 
1975.  The veteran did not perfect an appeal and that 
decision became final.  38 U.S.C.A. § 7105 (West 1991).  
Accordingly, his claim could only be reopened and considered 
on the merits if new and material evidence was submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

The veteran attempted to reopen his claim in June 1978 and he 
was informed in August 1978 that he needed to submit new and 
material evidence to reopen his claim.  The veteran again 
attempted to reopen his claim in April 1980.  The RO denied 
the claim in August 1980 and the veteran appealed to the 
Board.  The Board denied his claim in May 1982.

The veteran submitted new evidence to reopen his claim that 
was received at the RO on June 2, 1995.  He was granted 
service connection for schizophrenia and a 100 percent 
disability rating was assigned by an October 1996 rating 
action.  The effective date for both the award of service 
connection and the 100 percent rating was established as June 
2, 1995, the date the veteran's claim to reopen was received.  
The veteran was notified of the action by letter dated in 
December 1996.  He and his representative were also informed 
of the right to appeal.

The veteran submitted his current claim for an earlier 
effective date in July 1999.  He said that his entitlement to 
service connection should be retroactive to the date of his 
first claim.  He also said that his claim was "denied" by 
clear and unmistakable error (CUE).  The Board notes that the 
veteran's allegation of CUE has not been adjudicated by the 
RO.  This is significant because the claim of CUE is implicit 
in the veteran's claim for an earlier effective date.  In 
other words, given what now appears to be a final and binding 
determination made in October 1996 on the question of the 
proper effective date, the CUE claim with respect to that 
rating decision is an essential part of the veteran's attempt 
to obtain an earlier effective date.  Consequently, as the 
issue of CUE is inextricably intertwined with the current 
claims for earlier effective dates, that issue must now be 
addressed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Since the RO has not yet addressed the CUE question, a remand 
for this purpose is required.

Further, the Board notes that the veteran has not provided 
any specific arguments as to the alleged CUE.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  The RO should advise the 
veteran of the pleading requirements for claims of CUE.  Id. 

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should notify the veteran of 
the requirements to present a valid claim 
of CUE.  Fugo, supra.  After giving the 
veteran time to respond, the RO should 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied. 

2.  Thereafter, the RO should re-
adjudicate this claim, including the 
question of CUE in the October 1996 
decision that assigned June 2, 1995, as 
the effective date.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


